Exhibit 10.1

 

 

 

 



GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of October 1, 2015 


Series 2015-GC34



 

 

 

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of October 1,
2015, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (in such capacity, the “Purchaser”), and Goldman Sachs Mortgage
Company, a New York limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
October 1, 2015 (the “Pooling and Servicing Agreement”), among GS Mortgage
Securities Corporation II, as depositor (in such capacity, the “Depositor”),
Wells Fargo Bank, National Association, as master servicer (the “Master
Servicer”), Midland Loan Services, a Division of PNC Bank, National Association,
as special servicer (the “Special Servicer”), Pentalpha Surveillance LLC, as
operating advisor, U.S. Bank National Association, as certificate administrator
(in such capacity, the “Certificate Administrator”) and as trustee (in such
capacity, the “Trustee”), pursuant to which the Purchaser will transfer the
Mortgage Loans (as defined herein), together with certain other mortgage loans,
to a trust fund and certificates representing ownership interests in the
Mortgage Loans, together with the other mortgage loans, will be issued by the
trust fund (the “Trust Fund”). In exchange for the Mortgage Loans and the other
mortgage loans, the Trust Fund will issue to or at the direction of the
Depositor certificates to be known as GS Mortgage Securities Trust 2015-GC34,
Commercial Mortgage Pass-Through Certificates, Series 2015-GC34 (collectively,
the “Certificates”). For purposes of this Agreement, “Mortgage Loans” refers to
the mortgage loans listed on Exhibit A and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1      Sale and Conveyance of Mortgages; Possession of Mortgage File.
The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holders of interests in the Hammons Hotel
Portfolio Companion Loans and the DoubleTree Hotel Universal Companion Loan) all
of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received on or with respect to the Mortgage Loans after
the Cut-Off Date, (excluding payments of principal, interest and other amounts
due and payable on the Mortgage Loans on or before the Cut-Off Date). Upon the
sale of the Mortgage Loans, the ownership of each related Note, the Seller’s
interest in the related Mortgage represented by the Note and the other contents
of the related Mortgage File (subject to the rights of the holders of interests
in the Hammons Hotel Portfolio Companion Loans and the DoubleTree Hotel
Universal Companion Loan) will be vested in the Purchaser and immediately
thereafter the Trustee, and the ownership of records and documents with respect
to each Mortgage Loan (other than those to be held by the holders of the Hammons
Hotel Portfolio Companion Loans and the DoubleTree Hotel Universal Companion
Loan) prepared by or which come into the possession of the Seller shall (subject
to the rights of the holders of the Hammons Hotel Portfolio Companion Loans and
the DoubleTree Hotel Universal Companion Loan) immediately vest in the Purchaser
and immediately thereafter the Trustee. In connection with the transfer of the
Hammons Hotel Portfolio Mortgage Loan and the DoubleTree Hotel Universal
Mortgage Loan pursuant to this Section 1, the Seller does hereby

 

 

 

 

assign to the Purchaser all of its rights, title and interest (solely in its
capacity as the holder of the Hammons Hotel Portfolio Mortgage Loan and the
DoubleTree Hotel Universal Mortgage Loan) in, to and under the related Co-Lender
Agreement (it being understood and agreed that the Seller does not assign any
right, title or interest that it or any other party may have thereunder in its
capacity as any Hammons Hotel Portfolio Companion Loan Holder and any DoubleTree
Hotel Universal Companion Loan Holder). The Purchaser will sell certain of the
Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of October 14,
2015 (the “Underwriting Agreement”), between the Purchaser and the Underwriters,
and the Purchaser will sell certain of the Certificates (the “Private
Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of October 14, 2015 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $254,373,117.63,
plus accrued interest on the Mortgage Loans from and including October 1, 2015
to but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2      Books and Records; Certain Funds Received After the Cut-Off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Note shall be transferred to the Trustee
subject to and in accordance with this Agreement. Any funds due after the
Cut-Off Date in connection with a Mortgage Loan received by the Seller shall be
held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the Certificate Administrator. All scheduled payments of principal
and interest due on or before the Cut-Off Date but collected after the Cut-Off
Date, and all recoveries and payments of principal and interest collected on or
before the Cut-Off Date (only in respect of principal and interest on the
Mortgage Loans due on or before the Cut-Off Date and principal prepayments
thereon), shall belong to, and shall be promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the

 

-2-

 

 

Seller as a purchase for tax purposes. The Purchaser shall be responsible for
maintaining, and shall maintain, a set of records for each Mortgage Loan which
shall be clearly marked to reflect the transfer of ownership of each Mortgage
Loan by the Seller to the Purchaser pursuant to this Agreement.

 

SECTION 3      Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to the Non-Serviced
Mortgage Loans) and the Special Servicer, respectively, on the dates set forth
in Section 2.01 of the Pooling and Servicing Agreement, all documents,
instruments and agreements required to be delivered by the Purchaser, or
contemplated to be delivered by the Seller (whether at the direction of the
Purchaser or otherwise), to the Custodian, the Master Servicer and the Special
Servicer, as applicable, with respect to the Mortgage Loans under Section 2.01
of the Pooling and Servicing Agreement, and meeting all the requirements of such
Section 2.01 of the Pooling and Servicing Agreement; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
communications, credit underwriting, due diligence analyses or data or internal
worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to Non-Serviced
Mortgage Loans), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Loan Holder, that may be required in
order for the Master Servicer to draw on such letter of credit on behalf of the
Trustee for the benefit of the Certificateholders and, if applicable, the
related Serviced Companion Loan Holder, in accordance with the applicable terms
thereof and/or of the related Loan Documents)) and the Seller shall be deemed to
have satisfied any such delivery requirements by delivering with respect to any
letter(s) of credit a copy thereof to the Custodian together with an Officer’s
Certificate of the Seller certifying that such document has been delivered to
the Master Servicer or an Officer’s Certificate from the Master Servicer
certifying that it holds the letter(s) of credit pursuant to Section 2.01(b) of
the Pooling and Servicing Agreement. If a letter of credit referred to in the
previous sentence is not in a form that would allow the Master Servicer to draw
on such letter of credit on behalf of the Trustee for the benefit of the
Certificateholders and, if applicable, the related Serviced Companion Loan
Holder, in accordance with the applicable terms thereof and/or of the related
Loan Documents, the Seller shall deliver the appropriate assignment or amendment
documents (or copies of such assignment or amendment documents if the Seller has
submitted the originals to the related issuer of such letter of credit for
processing) to the Master Servicer within 90 days of the Closing Date. The
Seller shall pay any costs of assignment or amendment of such letter(s) of
credit required in order for the Master Servicer to draw on such letter(s) of
credit on behalf of the Trustee for the benefit of the Certificateholders and,
if applicable, the related Serviced Companion Loan Holder and shall cooperate
with the reasonable requests of the Master Servicer or the Special Servicer, as
applicable, in connection with effectuating a draw under any such letter of
credit prior to the date such letter of credit is

 

-3-

 

 

assigned or amended in order that it may be drawn by the Master Servicer on
behalf of the Trustee for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Loan Holder.

 

(b)           Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans and the DoubleTree Hotel Universal Companion Loan, (B) are reasonably
necessary for the ongoing administration and/or servicing of the Mortgage Loans
(including any asset summaries related to the Mortgage Loans that were delivered
to the Rating Agencies in connection with the rating of the Certificates) and
the DoubleTree Hotel Universal Companion Loan or for evidencing or enforcing any
of the rights of the holder of the Mortgage Loans and the DoubleTree Hotel
Universal Companion Loan or holders of interests therein and (C) are in the
possession or under the control of the Seller; and (iii) all unapplied Escrow
Payments and reserve funds in the possession or under control of the Seller that
relate to the Mortgage Loans or the DoubleTree Hotel Universal Companion Loan,
together with a statement indicating which Escrow Payments and reserve funds are
allocable to each Mortgage Loan or to the DoubleTree Hotel Universal Companion
Loan, provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 

(c)           With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the Special Servicer, and the Master Servicer shall use reasonable efforts
in accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master Servicer
shall, as soon as reasonably practicable following receipt thereof, deliver the
original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.

 

SECTION 4      Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage

 

-4-

 

 

Loans. The parties intend that such conveyance of the Seller’s right, title and
interest in and to the Mortgage Loans pursuant to this Agreement shall
constitute a purchase and sale and not a loan. If such conveyance is deemed to
be a pledge and not a sale, then the parties also intend and agree that the
Seller shall be deemed to have granted, and in such event does hereby grant, to
the Purchaser, a first priority security interest in all of its right, title and
interest in, to and under the Mortgage Loans, all payments of principal or
interest on such Mortgage Loans due after the Cut-Off Date, all other payments
made in respect of such Mortgage Loans after the Cut-Off Date (and, in any
event, excluding scheduled payments of principal and interest due on or before
the Cut-Off Date) and all proceeds thereof, and that this Agreement shall
constitute a security agreement under applicable law. If such conveyance is
deemed to be a pledge and not a sale, the Seller consents to the Purchaser
hypothecating and transferring such security interest in favor of the Trustee
and transferring the obligation secured thereby to the Trustee.

 

SECTION 5      Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)           except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. to record and file in
the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall prepare or cause the preparation of a substitute
therefor or cure such defect or cause such defect to be cured, as the case may
be, and the Seller shall record or file, or cause AMO to record or file, such
substitute or corrected document or instrument or, with respect to any
assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);

 

(b)           as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording. The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-3 assignment referred to in Section (5)(a) above to reflect
that it should be returned by the public recording or filing office to the
Custodian or its agent following recording (or, alternatively, to the Seller or
its designee, in which case the Seller

 

-5-

 

 

shall deliver or cause the delivery of the recorded/filed original to the
Custodian promptly following receipt); provided that, in those instances where
the public recording office retains the original assignment of Mortgage or
assignment of Assignment of Leases, the Seller shall obtain therefrom and
deliver to the Custodian a certified copy of the recorded original. On a monthly
basis, at the expense of the Seller, the Custodian shall forward to the Master
Servicer a copy of each of the aforementioned assignments following the
Custodian’s receipt thereof;

 

(c)            it shall take any action reasonably required by the Purchaser,
the Certificate Administrator, the Trustee or the Master Servicer in order to
assist and facilitate the transfer of the servicing of the Mortgage Loans (other
than any Mortgage Loans that are Non-Serviced Mortgage Loans) to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on behalf of the Trustee for
the benefit of Certificateholders and/or the DoubleTree Hotel Universal
Companion Loan Holder, as applicable. Prior to the date that a letter of credit
with respect to any Mortgage Loan is transferred to the Master Servicer, the
Seller will cooperate with the reasonable requests of the Master Servicer or the
Special Servicer, as applicable, in connection with effectuating a draw under
such letter of credit as required under the terms of the related Loan Documents;

 

(d)            the Seller shall provide the Master Servicer the initial data
with respect to each Mortgage Loan for the CREFC® Financial File and the CREFC®
Loan Periodic Update File that are required to be prepared by the Master
Servicer pursuant to the Pooling and Servicing Agreement and the Supplemental
Servicer Schedule;

 

(e)            if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated October 16, 2015
relating to the Public Certificates, the annexes and exhibits thereto and the
DVD delivered therewith, or the Offering Circular dated October 14, 2015
relating to the Private Certificates, the annexes and exhibits thereto and the
DVD delivered therewith (collectively, the “Offering Documents”), or causes
there to be an omission to state therein a material fact with respect to the
Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the circumstances when
the Offering Documents are delivered to a purchaser, be misleading and will
comply with applicable law. (All terms under this clause (e) and not otherwise
defined in this Agreement shall have the

 

-6-

 

 

meanings set forth in the Indemnification Agreement, dated as of October 14,
2015, among the Underwriters, the Initial Purchasers, the Seller and the
Purchaser (the “Indemnification Agreement” and, together with this Agreement,
the “Operative Documents”));

 

(f)            for so long as the Trust Fund or with respect to the DoubleTree
Hotel Universal Companion Loan, if such Companion Loan is deposited into another
securitization, the trust fund under such other securitization) is subject to
the reporting requirements of the Exchange Act, the Seller shall provide the
Depositor (or with respect to the DoubleTree Hotel Universal Companion Loan, if
such Companion Loan (or a portion thereof) is deposited into another
securitization, the depositor of such securitization) and the Certificate
Administrator with any Additional Form 10-D Disclosure, any Additional Form 10-K
Disclosure and any Form 8-K Disclosure Information indicated on Exhibit U,
Exhibit V and Exhibit Z to the Pooling and Servicing Agreement, to the extent
contemplated to be provided by the Seller, within the time periods set forth in
the Pooling and Servicing Agreement; provided that, in connection with providing
Additional Form 10-K Disclosure and the Seller’s reporting obligations under
Item 1119 of Regulation AB, upon reasonable request by the Seller, the Purchaser
shall provide the Seller with a list of all parties to the Pooling and Servicing
Agreement and any other Servicing Function Participant; and

 

(g)           With respect to the DoubleTree Hotel Universal Mortgage Loan, the
Seller agrees that if disclosure related to the description of a party to the
Pooling and Servicing Agreement is requested by the holder of a related
Companion Loan for inclusion in the disclosure materials relating to the
securitization of such Companion Loan, the reasonable costs of such party
related to such disclosure and any opinion(s) of counsel, certifications and/or
indemnification agreement(s) shall be paid or caused to be paid by the Seller.

 

SECTION 6      Representations and Warranties.

 

(a)            The Seller represents and warrants to the Purchaser as of the
date hereof and as of the Closing Date that:

 

(i)             The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of

 

-7-

 

 

the Seller, enforceable against the Seller in accordance with its terms, except
as such enforcement may be limited by (A) bankruptcy, insolvency,
reorganization, moratorium, liquidation or other similar laws affecting the
enforcement of creditors’ rights generally, (B) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (C) public policy considerations underlying the securities
laws, to the extent that such public policy considerations limit the
enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)          The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;

 

(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)       Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and,

 

-8-

 

 

through and including the Closing Date, will not obtain) any “third party due
diligence report” (as defined in Rule 15Ga-2 under the Exchange Act) in
connection with the transactions contemplated herein and in the Offering
Documents and, except for the accountants with respect to the Accountants’ Due
Diligence Report, the Seller has not employed (and, through and including the
Closing Date, will not employ) any third party to engage in any activity that
constitutes “due diligence services” within the meaning of Rule 17g-10 under the
Exchange Act in connection with the transactions contemplated herein and in the
Offering Documents. The Seller further represents and warrants that no portion
of the Accountant’s Due Diligence Report contains, with respect to the
information contained therein with respect to the Mortgage Loans, any names,
addresses, other personal identifiers or zip codes with respect to any
individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(a)(viii).

 

(b)           The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)            The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)           Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)          The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s

 

-9-

 

 

assets or property, in each case which would materially and adversely affect the
ability of the Purchaser to carry out the transactions contemplated by this
Agreement;

 

(iv)          There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)           The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document;

 

(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)         The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
and any other rules and regulations of the Securities and Exchange Commission
and the Exchange Act; (B) provided a copy of the final draft of each such Form
15G to the Underwriters and the Initial Purchasers at least 6 Business Days
before the first sale in the offering contemplated by the Offering Documents;
and (C) furnished each such Form 15G to the Securities and Exchange Commission
on EDGAR at least 5 Business Days before the first sale in the offering
contemplated by the Offering Documents as required by Rule 15Ga-2.

 

(c)           The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)           Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special

 

-10-

 

 

Servicer or the Purchaser receives a Repurchase Request, then such party is
required to give prompt written notice thereof to the Seller.

 

(e)            Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”). If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller. Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including through a written notice
given by the Master Servicer or the Special Servicer, as provided above if the
Document Defect or Breach identified therein is a Material Document Defect or
Material Breach, as the case may be), the Seller shall, not later than 90 days
from the earlier of the Seller’s discovery or receipt of notice of, and receipt
of a demand to take action with respect to, such Material Document Defect or
Material Breach, as the case may be (or, in the case of a Material Document
Defect or Material Breach relating to a Mortgage Loan not being a “qualified
mortgage” within the meaning of the REMIC Provisions, not later than 90 days
from any party discovering such Material Document Defect or Material Breach),
cure the same in all material respects (which cure shall include payment of any
losses and Additional Trust Fund Expenses associated therewith) or, if such
Material Document Defect or Material Breach, as the case may be, cannot be cured
within such 90 day period, the Seller shall either (i) repurchase the affected
Mortgage Loan or any related REO Property (or the Trust Fund’s interest therein)
at the applicable Purchase Price by wire transfer of immediately available funds
to the Collection Account or (ii) substitute a Qualified Substitute Mortgage
Loan for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith; provided, however, that
if (i) such Material Document Defect or Material Breach is capable of being
cured but not within such 90 day period, (ii) such Material Document Defect or
Material Breach is not related to any Mortgage Loan’s not being a “qualified
mortgage” within the meaning of the REMIC Provisions and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within such 90 day period, then the Seller shall have
an additional 90 days to complete such cure, or, in the event of a failure to so
cure, to complete such repurchase of the related Mortgage Loan or substitute a
Qualified Substitute Mortgage Loan as described above (it being understood and
agreed that, in connection with the Seller’s receiving such additional 90 day
period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
Special Servicer and the Certificate Administrator setting forth the reasons
such Material Document Defect or Material Breach is not capable of being cured
within the initial 90 day period and what actions the Seller is pursuing in
connection with the cure thereof and stating that the Seller anticipates that
such Material Document Defect or Material Breach will be cured within such
additional 90 day period); and provided, further, that, if any such Material
Document Defect is still not cured after the initial 90 day period and any such
additional 90 day period solely due to the failure of the Seller to have
received the recorded document, then the Seller shall be entitled to continue to
defer its cure,

 

-11-

 

 

repurchase or substitution obligations in respect of such Document Defect so
long as the Seller certifies to the Trustee, the Special Servicer and the
Certificate Administrator every 30 days thereafter that the Document Defect is
still in effect solely because of its failure to have received the recorded
document and that the Seller is diligently pursuing the cure of such defect
(specifying the actions being taken), except that no such deferral of cure,
repurchase or substitution may continue beyond the date that is 18 months
following the Closing Date. Any such repurchase or substitution of a Mortgage
Loan shall be on a whole loan, servicing released basis. The Seller shall have
no obligation to monitor the Mortgage Loans regarding the existence of a Breach
or a Document Defect, but if the Seller discovers a Material Breach or Material
Document Defect with respect to a Mortgage Loan, it will notify the Purchaser.
Monthly Payments due with respect to each Qualified Substitute Mortgage Loan (if
any) after the related Due Date in the month of substitution, and Monthly
Payments due with respect to each Mortgage Loan being repurchased or replaced,
and received by the Master Servicer or the Special Servicer on behalf of the
Trust, after the related Cut-off Date through, but not including, the related
date of repurchase or substitution, shall be part of the Trust Fund. Monthly
Payments due with respect to each Qualified Substitute Mortgage Loan (if any) on
or prior to the related Due Date in the month of substitution, and Monthly
Payments due with respect to each Mortgage Loan being repurchased or replaced
and received by the Master Servicer or the Special Servicer on behalf of the
Trust after the related date of repurchase or substitution, shall not be part of
the Trust Fund and are to be remitted by the Master Servicer to the Seller
effecting the related repurchase or substitution promptly following receipt.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

With respect to the Hammons Hotel Portfolio Mortgage Loan, the Seller agrees
that if a “Material Document Defect” (or equivalent concept) under, and as such
term or any analogous term is defined in, the related Other Pooling and
Servicing Agreement exists with respect to the related controlling Non-Serviced
Companion Loan and the applicable seller thereof or other responsible party
repurchases such related Non-Serviced Companion Loan from the related Other
Securitization Trust, then the Seller shall repurchase the Hammons Hotel
Portfolio Mortgage Loan; provided, however, that the foregoing shall not apply
to any Material Document Defect (or equivalent concept) related to the
promissory note for the related Non-Serviced Companion Loan.

 

(f)            In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide

 

-12-

 

 

that the Trustee, the Certificate Administrator, the Custodian, the Master
Servicer and the Special Servicer shall each tender to the repurchasing entity,
upon delivery to each of them of a receipt executed by the repurchasing entity
evidencing such repurchase or substitution, all portions of the Mortgage File
(including, without limitation, the Servicing File) and other documents and all
escrows and reserve funds pertaining to such Mortgage Loan possessed by it, and
each document that constitutes a part of the Mortgage File shall be endorsed or
assigned to the extent necessary or appropriate to the repurchasing entity or
its designee in the same manner, but only if the respective documents have been
previously assigned or endorsed to the Trustee, and pursuant to appropriate
forms of assignment, substantially similar to the manner and forms pursuant to
which such documents were previously assigned to the Trustee or as otherwise
reasonably requested to effect the retransfer and reconveyance of the Mortgage
Loan and the security therefor to the Seller or its designee; provided that such
tender by the Trustee and the Custodian shall be conditioned upon its receipt
from the Master Servicer of a Request for Release and an Officer’s Certificate
to the effect that the requirements for repurchase or substitution have been
satisfied.

 

(g)           The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.

 

(h)           Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase, or substitute for, any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.

 

(i)            The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller

 

-13-

 

 

is required to file with the Securities and Exchange Commission pursuant to Rule
15Ga-1 under the Exchange Act with respect to the Mortgage Loans on or before
the date that is five (5) Business Days before the date such Form ABS-15G is
required to be filed with the Securities and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any Repurchase Request that is the subject of a 15Ga-1
Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001652672.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7      Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 

SECTION 8      Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

-14-

 

 

(a)           Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)           The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)            The Purchaser shall have received the following additional
closing documents:

 

(i)            copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)           a certificate as of a recent date of the Secretary of State of
the State of New York to the effect that the Seller is duly organized, existing
and in good standing in the State of New York;

 

(iii)         an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and

 

(v)           a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement)

 

-15-

 

 

in the Prospectus Supplement appears to be appropriately responsive in all
material respects to the applicable requirements of Regulation AB.

 

(d)           The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.

 

(e)            The Seller shall have executed and delivered concurrently
herewith the Indemnification Agreement.

 

(f)            The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9      Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel; (iv)
the fees and disbursements of a firm of certified public accountants selected by
the Purchaser and the Seller with respect to numerical information in respect of
the Mortgage Loans and the Certificates included in the Prospectus, Primary Free
Writing Prospectus, the Prospectus Supplement, the Preliminary Offering
Circular, the Final Offering Circular and any related disclosure for the initial
Form 8-K, including the cost of obtaining any “comfort letters” with respect to
such items; (v) the costs and expenses in connection with the qualification or
exemption of the Certificates under state securities or blue sky laws, including
filing fees and reasonable fees and disbursements of counsel in connection
therewith; (vi) the costs and expenses in connection with any determination of
the eligibility of the Certificates for investment by institutional investors in
any jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement, Prospectus, Primary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular and Final
Offering Circular and the reproducing and delivery of this Agreement and the
furnishing to the Underwriters of such copies of the Registration Statement,
Prospectus, Primary Free Writing Prospectus, Prospectus Supplement, Preliminary
Offering Circular, Final Offering Circular and this Agreement as the
Underwriters may reasonably request; (viii) the fees of the rating agency or
agencies requested to rate the Certificates; (ix) the reasonable fees and
expenses of Cadwalader,

 

-16-

 

 

Wickersham & Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees
and expenses of Orrick, Herrington & Sutcliffe LLP, as counsel to the
Underwriters and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11   Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12  Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13   Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14   Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER AND AGREES THAT

 

-17-

 

 

NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

SECTION 15    No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6(a)(viii) and Section 16.

 

SECTION 16    Assignment. The Seller hereby acknowledges that the Purchaser has,
concurrently with the execution hereof, executed and delivered the Pooling and
Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

SECTION 17   Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Goldman Sachs Mortgage Company, 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, and (iii) in the case of any
of the preceding parties, such other address as may hereafter be furnished to
the other party in writing by such parties.

 

SECTION 18    Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19   Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this

 

-18-

 

 

Agreement in Portable Document Format (PDF) or by facsimile transmission shall
be as effective as delivery of a manually executed original counterpart of this
Agreement.

 

SECTION 20   Exercise of Rights. No failure or delay on the part of any party to
exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21    No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22    Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23   Further Assurances. The Seller and Purchaser each agree to execute
and deliver such instruments and take such further actions as any party hereto
may, from time to time, reasonably request in order to effectuate the purposes
and carry out the terms of this Agreement.

 

* * * * * *

 

-19-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.



        GS MORTGAGE SECURITIES CORPORATION II         By: /s/ Leah Nivison    
Name: Leah Nivison     Title: Vice President         GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited partnership         By: /s/ J. Theodore Borter ,    
Authorized Representative



  

 

 

GS 2015-GC34 GSMC MORTGAGE LOAN PURCHASE AGREEMENT

 

 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

A-1

 

 

 

GC34 ML Schedule

 

Control Number   Footnotes   Loan Number   Property Name   Address   City  
State   Zip Code    Cut-Off Date Balance ($)   Mortgage Loan Rate (%)  
Remaining Term To Maturity (Mos.)   Maturity Date   Remaining Amortization Term
(Mos.) 3   1   7NN2T5   Hammons Hotel Portfolio                   72,412,136  
4.95350%   119   9/6/2025   359 3.01       7NN2T5-1   Embassy Suites Concord, NC
  5400 John Q Hammons Drive Northwest   Concord   North Carolina   28027        
            3.02       7NN2T5-2   Embassy Suites Murfreesboro, TN   1200
Conference Center Boulevard   Murfreesboro   Tennessee   37129                  
  3.03       7NN2T5-3   Embassy Suites Norman, OK   2501 Conference Drive  
Norman   Oklahoma   73069                     3.04       7NN2T5-4   Courtyard by
Marriott Dallas/Allen, TX   210 East Stacy Road   Allen   Texas   75002        
            3.05       7NN2T5-7   Renaissance by Marriott Phoenix/Glendale, AZ  
9495 West Coyotes Boulevard, 6633 North 95th Street, 9460 Coyotes Street and
9494 West Maryland Avenue   Glendale   Arizona   85305                     3.06
      7NN2T5-6   Embassy Suites Huntsville, AL   800 Monroe Street Southwest  
Huntsville   Alabama   35801                     3.07       7NN2T5-5   Residence
Inn by Marriott Kansas City, MO   10300 North Ambassador Drive   Kansas City  
Missouri   64153                     6       7NWC72   Denton Center   500-1042
West University Drive   Denton   Texas   76201   29,750,000   4.50000%   119  
9/6/2025   0 9       7N1259   Festival at Sawmill Centre   6262 Sawmill Road  
Dublin   Ohio   43017   23,470,181   4.70350%   119   9/6/2025   359 12   2  
7NY1D9   DoubleTree Hotel Universal   5780 Major Boulevard   Orlando   Florida  
32819   18,500,000   4.90000%   120   10/6/2025   360 15       7NYGG4   Westlake
Center   4555 Lake Forest Drive   Blue Ash   Ohio   45242   14,940,000  
4.49900%   119   9/6/2025   360 16       7NUCA9   Church Lane Shopping Center  
9918, 9920, 9924 and 9946 York Road   Cockeysville   Maryland   21030  
14,625,000   4.60000%   119   9/6/2025   360 20       7NU3B7   Shoppes at City
Centre   11201-11261 United States Highway 1   North Palm Beach   Florida  
33408   12,350,000   4.56950%   119   9/6/2025   0 25       7NYFZ3   Pfeiffer
Woods   5151 Pfeiffer Road   Blue Ash   Ohio   45242   11,050,000   4.49900%  
119   9/6/2025   360 27       7NWC15   Villas at Waters Edge   2019 31st Avenue
West   Bradenton   Florida   34205   10,600,000   4.73750%   120   10/6/2025  
360 28       7NV9P8   Copper Palms Apartment   12810 North Cave Creek Road  
Phoenix   Arizona   85022   10,425,000   4.83150%   120   10/6/2025   360 35    
  7NU384   North Village   2101 West Anderson Lane   Austin   Texas   78757  
6,230,000   4.39150%   119   9/6/2025   360 36       7NCUR2   Canterbury
Apartments   3440 Oletangy River Road   Columbus   Ohio   43202   6,092,214  
4.67150%   119   9/6/2025   359 38       7NFDA1   Surprise Crossing   13710,
13780, 13794 and 13856 West Waddell Road   Surprise   Arizona   85379  
5,842,185   4.42050%   119   9/6/2025   359 43       7NUOZ1   Colonnade of Royal
Forest Shopping Center   2665 Royal Forest Drive   Kingwood   Texas   77339  
5,100,000   4.60000%   120   10/6/2025   360 47       7NSBG2   Stonecrest Center
  3001 Stonecrest Promenade   Lithonia   Georgia   30038   3,992,908   4.63350%
  119   9/6/2025   299

 

1 The Cut-off Date Balance of $72,412,136 represents the non-controlling A-2
note of a $250,800,000 loan combination evidenced by multiple pari passu
notes.  Note A-1, with a Cut-off Date Balance of $99,878,808, was contributed to
CGCMT 2015-GC33. The remaining related companion loans, with an aggregate
outstanding principal balance of $78,205,107, are expected to be contributed to
one or more future securitization transactions. Cut-off Date LTV Ratio, LTV
Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $250,496,051. 2
The Cut-off Date Balance of $18,500,000 represents the controlling A-1 note of a
$51,000,000 loan combination evidenced by multiple pari passu notes.  The
related companion loan, evidenced by the non-controlling note A-2 with an
outstanding principal balance of $32,500,000, is expected to be contributed to a
future securitization transaction. Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Balance of $51,000,000.

 



 

 

 

GC34 ML Schedule

 

Control Number   Footnotes   Loan Number   Property Name   Servicing Fee Rate
(%)   Subservicing Fee Rate (%)   Mortgage Loan Seller   Crossed Group   ARD
(Yes / No)   Final Maturity Date   Revised Rate   Companion Loan Flag  
Companion Loan Cut-off Balance   Companion Loan Interest Rate   Companion Loan
Remaining Term To Maturity / ARD (Mos.)   Companion Loan Maturity Date / ARD  
Companion Loan Remaining Amortization Term (Mos.) 3   1   7NN2T5   Hammons Hotel
Portfolio   0.00250%   0.00250%   GSMC   NAP   No           Yes   178,083,915  
4.95350%   119   9/6/2025   359 3.01       7NN2T5-1   Embassy Suites Concord, NC
                                                    3.02       7NN2T5-2  
Embassy Suites Murfreesboro, TN                                                
    3.03       7NN2T5-3   Embassy Suites Norman, OK                            
                        3.04       7NN2T5-4   Courtyard by Marriott
Dallas/Allen, TX                                                     3.05      
7NN2T5-7   Renaissance by Marriott Phoenix/Glendale, AZ                        
                            3.06       7NN2T5-6   Embassy Suites Huntsville, AL
                                                    3.07       7NN2T5-5  
Residence Inn by Marriott Kansas City, MO                                      
              6       7NWC72   Denton Center   0.00250%   0.04000%   GSMC   NAP
  No                                 9       7N1259   Festival at Sawmill Centre
  0.00500%   0.03000%   GSMC   NAP   No                                 12   2  
7NY1D9   DoubleTree Hotel Universal   0.00500%   0.00000%   GSMC   NAP   No    
      Yes   32,500,000   4.90000%   120   10/6/2025   360 15       7NYGG4  
Westlake Center   0.00500%   0.00000%   GSMC   NAP   No                        
        16       7NUCA9   Church Lane Shopping Center   0.00500%   0.00000%  
GSMC   NAP   No                                 20       7NU3B7   Shoppes at
City Centre   0.00500%   0.04000%   GSMC   NAP   No                            
    25       7NYFZ3   Pfeiffer Woods   0.00500%   0.00000%   GSMC   NAP   No    
                            27       7NWC15   Villas at Waters Edge   0.00500%  
0.04000%   GSMC   NAP   No                                 28       7NV9P8  
Copper Palms Apartment   0.00500%   0.00000%   GSMC   NAP   No                  
              35       7NU384   North Village   0.00500%   0.00000%   GSMC   NAP
  No                                 36       7NCUR2   Canterbury Apartments  
0.00500%   0.04000%   GSMC   NAP   No                                 38      
7NFDA1   Surprise Crossing   0.00250%   0.05000%   GSMC   NAP   No              
                  43       7NUOZ1   Colonnade of Royal Forest Shopping Center  
0.00500%   0.00000%   GSMC   NAP   No                                 47      
7NSBG2   Stonecrest Center   0.00500%   0.04000%   GSMC   NAP   No              
                 

 

1 The Cut-off Date Balance of $72,412,136 represents the non-controlling A-2
note of a $250,800,000 loan combination evidenced by multiple pari passu
notes.  Note A-1, with a Cut-off Date Balance of $99,878,808, was contributed to
CGCMT 2015-GC33. The remaining related companion loans, with an aggregate
outstanding principal balance of $78,205,107, are expected to be contributed to
one or more future securitization transactions. Cut-off Date LTV Ratio, LTV
Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $250,496,051. 2
The Cut-off Date Balance of $18,500,000 represents the controlling A-1 note of a
$51,000,000 loan combination evidenced by multiple pari passu notes.  The
related companion loan, evidenced by the non-controlling note A-2 with an
outstanding principal balance of $32,500,000, is expected to be contributed to a
future securitization transaction. Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Balance of $51,000,000.

 







  

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

B-1

 

 

 

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan. Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note. At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Sponsor), participation or pledge, and the Sponsor had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, and rights of the holder of a related
Companion Loan pursuant to a Co-Lender Agreement. Sponsor has full right and
authority to sell, assign and transfer each Mortgage Loan, and the assignment to
Depositor constitutes a legal, valid and binding assignment of such Mortgage
Loan free and clear of any and all liens, pledges, charges or security interests
of any nature encumbering such Mortgage Loan other than the rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Sponsor in connection
with the origination of the Mortgage Loan, that would deny the Mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or

 



B-2

 

 



the use or operation of the remaining portion of such Mortgaged Property; and
(c) neither the related Mortgagor nor the related guarantor has been released
from its material obligations under the Mortgage Loan.



 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Issuing
Entity constitutes a legal, valid and binding assignment to the Issuing Entity.
Each related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
below (each such exception, a “Title Exception”)), except as the enforcement
thereof may be limited by the Standard Qualifications. Such Mortgaged Property
(subject to and excepting Permitted Encumbrances and the Title Exceptions) as of
origination was, and as of the Cut-off Date, to the Sponsor’s knowledge, is free
and clear of any recorded mechanics’ liens, recorded materialmen’s liens and
other recorded encumbrances which are prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below), and, to the
Sponsor’s knowledge and subject to the rights of tenants (as tenants only)
(subject to and excepting Permitted Encumbrances and the Title Exceptions), no
rights exist which under law could give rise to any such lien or encumbrance
that would be prior to or equal with the lien of the related Mortgage, except
those which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below). Notwithstanding anything in this
representation to the contrary, no representation is made as to the perfection
of any security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of Uniform
Commercial Code financing statements is required in order to effect such
perfection.

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; and (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by
clause (f) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Sponsor thereunder
and no claims have been paid thereunder. Neither the Sponsor, nor to the
Sponsor’s knowledge,

 



B-3

 

 



any other holder of the Mortgage Loan, has done, by act or omission, anything
that would materially impair the coverage under such Title Policy.



 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Sponsor has no knowledge of any mezzanine debt secured directly
by interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related Assignment of Leases creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications. The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Mortgage Loan, a receiver is permitted to be
appointed for the collection of rents or for the related Mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Sponsor has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)Condition of Property. The Sponsor or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Sponsor’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off Date have become

 



B-4

 

 

delinquent in respect of each related Mortgaged Property have been paid, or an
escrow of funds has been established in an amount sufficient to cover such
payments and reasonably estimated interest and penalties, if any, thereon. For
purposes of this representation and warranty, real estate taxes and governmental
assessments and other outstanding governmental charges and installments thereof
shall not be considered delinquent until the earlier of (a) the date on which
interest and/or penalties would first be payable thereon and (b) the date on
which enforcement action is entitled to be taken by the related taxing
authority.

 

(12)Condemnation. As of the date of origination and to the Sponsor’s knowledge
as of the Cut-off Date, there is no proceeding pending, and, to the Sponsor’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Sponsor’s knowledge as of the Cut-off Date, there was no pending or filed
action, suit or proceeding, arbitration or governmental investigation involving
any Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Sponsor or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Sponsor to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
Sponsor to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or “A-”
from Standard & Poor’s Ratings Services (collectively the “Insurance Rating
Requirements”), in an amount (subject to a customary deductible) not less than
the lesser of (1) the original principal balance of the Mortgage Loan and (2)
the full insurable value on a replacement cost basis of the improvements,
furniture, furnishings, fixtures and equipment owned by the Mortgagor and
included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 



B-5

 

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Sponsor.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to

 



B-6

 

 



the applicable governing authority for creation of separate tax lots, in which
case the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to
pay taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.



 

(18)No Encroachments. To the Sponsor’s knowledge based solely on surveys
obtained in connection with origination and the Mortgagee’s Title Policy (or, if
such policy is not yet issued, a pro forma title policy, a preliminary title
policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Mortgage Loan, all material improvements
that were included for the purpose of determining the appraised value of the
related Mortgaged Property at the time of the origination of such Mortgage Loan
are within the boundaries of the related Mortgaged Property, except
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements on adjoining parcels encroach
onto the related Mortgaged Property except for encroachments that do not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy. No improvements encroach upon any easements except for encroachments the
removal of which would not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an ARD Loan may provide for the accrual of the
portion of interest in excess of the rate in effect prior to its Anticipated
Repayment Date) or an equity participation by Sponsor.

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations
Section 1.860G-1(b)(2). All terms used in this paragraph shall have the same
meanings as set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was

 



B-7

 

 

authorized to originate, acquire and/or hold (as applicable) the Mortgage Note
in the jurisdiction in which each related Mortgaged Property is located, or the
failure to be so authorized does not materially and adversely affect the
enforceability of such Mortgage Loan by the Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Sponsor’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Sponsor’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Sponsor for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Sponsor’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Sponsor for
similar commercial and multifamily mortgage loans intended for securitization,
all such material licenses, permits and applicable governmental authorizations
are in effect. The Mortgage Loan requires the related Mortgagor to be qualified
to do business in the jurisdiction in which the related Mortgaged Property is
located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor made in violation of the Loan Documents; and
(b) contains provisions providing for recourse against the Mortgagor and
guarantor (which is a natural person or persons, or an entity distinct from the
Mortgagor (but may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis), for losses
and damages sustained by reason of Mortgagor’s (i) misappropriation of rents
after the occurrence of an event of default under the Mortgage Loan;
(ii) misappropriation of (A) insurance proceeds or condemnation awards or
(B) security deposits or, alternatively, the failure of any security deposits to
be delivered to Mortgagee upon foreclosure or action in lieu thereof (except to
the extent applied in accordance with leases prior to a Mortgage Loan event of
default); (iii) fraud or intentional material misrepresentation; (iv) breaches
of the environmental covenants in the Loan Documents; or (v) commission of
intentional material physical waste at the Mortgaged Property (but, in some
cases, only to the extent there is sufficient cash flow generated by the related
Mortgaged Property to prevent such waste).

 



B-8

 

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and
(ii) would not cause the subject Mortgage Loan to fail to be a “qualified
mortgage” within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the
Mortgagee or servicer can, in accordance with the related Loan Documents,
condition such release of collateral on the related Mortgagor’s delivery of an
opinion of tax counsel to the effect specified in the immediately preceding
clause (x). For purposes of the preceding clause (x), for all Mortgage Loans
originated after December 6, 2010, if the fair market value of the real property
constituting such Mortgaged Property after the release is not equal to at least
80% of the principal balance of the Mortgage Loan (or related Whole
Loan)outstanding after the release, the Mortgagor is required to make a payment
of principal in an amount not less than the amount required by the REMIC
Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption

 



B-9

 

 

policy (issued by an insurer meeting the Insurance Rating Requirements) did not,
as of the date of origination of the Mortgage Loan, and, to the Sponsor’s
knowledge, do not, as of the Cut-off Date, specifically exclude Acts of
Terrorism, as defined in TRIA, from coverage, or if such coverage is excluded,
it is covered by a separate terrorism insurance policy. With respect to each
Mortgage Loan, the related Loan Documents do not expressly waive or prohibit the
Mortgagee from requiring coverage for Acts of Terrorism, as defined in TRIA, or
damages related thereto; provided, however, that if TRIA or a similar or
subsequent statute is not in effect, then provided that terrorism insurance is
commercially available, the Mortgagor under each Mortgage Loan is required to
carry terrorism insurance, but in such event the Mortgagor shall not be required
to spend more than the Terrorism Cap Amount on terrorism insurance coverage, and
if the cost of terrorism insurance exceeds the Terrorism Cap Amount, the
Mortgagor is required to purchase the maximum amount of terrorism insurance
available with funds equal to the Terrorism Cap Amount. The “Terrorism Cap
Amount” is the specified percentage (which is at least equal to 200%) of the
amount of the insurance premium that is payable at such time in respect of the
property and business interruption/rental loss insurance required under the
related Loan Documents (without giving effect to the cost of terrorism and
earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents),
(a) the related Mortgaged Property, or any equity interest of greater than 50%
in the related Mortgagor, is directly or indirectly pledged, transferred or
sold, other than as related to (i) family and estate planning transfers or
transfers upon death or legal incapacity, (ii) transfers to certain affiliates
as defined in the related Loan Documents, (iii) transfers of less than, or other
than, a controlling interest in the related Mortgagor, (iv) transfers to another
holder of direct or indirect equity in the Mortgagor, a specific Person
designated in the related Loan Documents or a Person satisfying specific
criteria identified in the related Loan Documents, such as a qualified
equityholder, (v) transfers of stock or similar equity units in publicly traded
companies or (vi) a substitution or release of collateral within the parameters
of paragraphs (27) and (32) in this Annex E-1 or the exceptions thereto set
forth on Annex E-2, or (vii) as set forth on an exhibit to the applicable
Mortgage Loan Purchase Agreement by reason of any mezzanine debt that existed at
the origination of the related Mortgage Loan, or future permitted mezzanine debt
as set forth on an exhibit to the applicable Mortgage Loan Purchase Agreement or
(b) the related Mortgaged Property is encumbered with a subordinate lien or
security interest against the related Mortgaged Property, other than (i) any
Companion Loan of any Mortgage Loan or any subordinate debt that existed at
origination and is permitted under the related Loan Documents, (ii) purchase
money security interests (iii) any Mortgage Loan that is cross-collateralized
and cross-defaulted with another Mortgage Loan, as set forth on an exhibit to
the applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances.
The Mortgage or other Loan Documents provide that to the extent any Rating
Agency fees are incurred in connection with the review of and consent to any
transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-off Date Principal Balance of $20 million or more has

 



B-10

 

 

a counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mortgage Loan has a
Cut-off Date Principal Balance equal to $5 million or less, its organizational
documents or the related Loan Documents) provide substantially to the effect
that it was formed or organized solely for the purpose of owning and operating
one or more of the Mortgaged Properties securing the Mortgage Loans and prohibit
it from engaging in any business unrelated to such Mortgaged Property or
Properties, and whose organizational documents further provide, or which entity
represented in the related Loan Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Mortgaged Property or Properties, or any indebtedness other
than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date or, if the Mortgage Loan is an
ARD Loan, the entire principal balance outstanding on the related Anticipated
Repayment Date (or on or after the first date on which payment may be made
without payment of a yield maintenance charge or prepayment penalty), and if the
Mortgage Loan permits partial releases of real property in connection with
partial defeasance, the revenues from the collateral will be sufficient to pay
all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to the lesser of (A) 110% of the allocated
loan amount for the real property to be released and (B) the outstanding
principal balance of the Mortgage Loan; (iv) the Mortgagor is required to
provide a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above, (v) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Mortgage Loan
secured by defeasance collateral is required to be assumed (or the Mortgagee may
require such assumption) by a Single-Purpose Entity; (vi) the Mortgagor is
required to provide an opinion of counsel that the Mortgagee has a perfected
security interest in such collateral prior to any other claim or interest; and
(vii) the Mortgagor is required to pay all rating agency fees associated with
defeasance (if rating confirmation is a specific condition precedent thereto)
and all other reasonable out-of-pocket expenses associated with defeasance,
including, but not limited to, accountant’s fees and opinions of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in
situations where default interest is imposed.

 

(34)Ground Leases. For purposes of this Annex E-1, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 



B-11

 

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Sponsor, its
successors and assigns, Sponsor represents and warrants that:

 

(a) The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage. No material change in the terms of the Ground Lease had occurred since
the origination of the Mortgage Loan, except as reflected in any written
instruments which are included in the related Mortgage File;

 

(b) The lessor under such Ground Lease has agreed in a writing included in the
related Mortgage File (or in such Ground Lease) that the Ground Lease may not be
amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c) The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either Mortgagor or the Mortgagee) that extends not less
than 20 years beyond the stated maturity of the related Mortgage Loan, or 10
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d) The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances or (ii)  is subject
to a subordination, non-disturbance and attornment agreement to which the
Mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e) The Ground Lease does not place commercially unreasonably restrictions on
the identity of the Mortgagee and the Ground Lease is assignable to the holder
of the Mortgage Loan and its successors and assigns without the consent of the
lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f) The Sponsor has not received any written notice of material default under or
notice of termination of such Ground Lease. To the Sponsor’s knowledge, there is
no material default under such Ground Lease and no condition that, but for the
passage of time or giving of notice, would result in a material default under
the terms of such Ground Lease and to the Sponsor’s knowledge, such Ground Lease
is in full force and effect as of the Closing Date;

 

(g) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the Mortgagee written notice of any default, and
provides that no notice of default or termination is effective against the
Mortgagee unless such notice is given to the Mortgagee;

 

(h) The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial mortgage lender;

 

(j) Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the

 



B-12

 

 

portion of the condemnation award allocable to the ground lessee’s interest
(other than (i) de minimis amounts for minor casualties or (ii) in respect of a
total or substantially total loss or taking as addressed in subpart (k)) will be
applied either to the repair or to restoration of all or part of the related
Mortgaged Property with (so long as such proceeds are in excess of the threshold
amount specified in the related Loan Documents) the Mortgagee or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment of the outstanding principal balance
of the Mortgage Loan, together with any accrued interest;

 

(k) In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 

(l) Provided that the Mortgagee cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with the
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Sponsor with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Sponsor (or
the related originator if the Sponsor was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Whole Loan, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Annex E-1.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than
30 days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the
Sponsor’s knowledge, there is (a) no material default, breach, violation or
event of acceleration existing under the related Mortgage Loan, or (b) no event
(other than payments due but not yet delinquent) which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Sponsor
in this Annex E-1 (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Sponsor’s knowledge as of the Cut-off Date, neither the Mortgaged
Property (other than any tenants of such Mortgaged Property), nor any portion
thereof, is the subject of, and no Mortgagor, guarantor or tenant occupying a
single-tenant property is a debtor in state or federal bankruptcy, insolvency or
similar proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan or the
related Whole Loan, as applicable), the Mortgagor is an entity organized under
the laws of a state of the United States of America, the District of Columbia

 



B-13

 

 



or the Commonwealth of Puerto Rico. Except with respect to any Mortgage Loan
that is cross-collateralized and cross-defaulted with another Mortgage Loan, no
Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor under
another Mortgage Loan.



 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA
(i) did not identify the existence of recognized environmental conditions (as
such term is defined in ASTM E1527-05 or its successor, an “Environmental
Condition”) at the related Mortgaged Property or the need for further
investigation, or (ii) if the existence of an Environmental Condition or need
for further investigation was indicated in any such ESA, then at least one of
the following statements is true: (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than “A-” (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the Mortgagor was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action. To Sponsor’s knowledge, except as set forth in the ESA, there is no
Environmental Condition (as such term is defined in ASTM E1527-05 or its
successor) at the related Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Sponsor’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to the
related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 



B-14

 

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other Mortgage Loan that is outside the Mortgage Pool, except as set forth
on Annex E-2.

 

(44)Advance of Funds by the Sponsor. After origination, no advance of funds has
been made by the Sponsor to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Sponsor’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Sponsor nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Sponsor has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Sponsor’s
knowledge” or “the Sponsor’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Sponsor, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 

B-15



 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt



 

None.

 

B-30-1-1

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt

 

Loan # Mortgage Loan 15 Westlake Center 25 Pfeiffer Woods

 

B-30-2-1

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

None.

 

B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

Representation Number
on Annex E-1 

 

Mortgage Loan Name
and Number as
Identified on Annex A 

 

Description of Exception 

          (6)    Permitted Liens; Title Insurance   Hammons Hotel Portfolio
(Loan No. 3)   JD Holdings, L.L.C. has (i) a right of first refusal to purchase
the Mortgaged Properties if there is a proposed bona fide sale of such Mortgaged
Properties and (ii) a right to purchase the Mortgaged Properties upon the
redemption (or other disposition) of the preferred interest of the John Q.
Hammons Revocable Trust in Atrium Hotels, L.P. (formerly known as the John Q.
Hammons Hotels, L.P.), which redemption is subject to litigation set forth in
the exception to Representation and Warranty No. 13. Marriott International,
Inc., the franchisor, has a right of first refusal to purchase the Renaissance
Glendale, Arizona Mortgaged Property if there is a proposed transfer of such
Mortgaged Property to a competitor.           (6)    Permitted Liens; Title
Insurance   Festival at Sawmill Centre (Loan No. 9)   The Brinker Corporation
(doing business as Chili’s) has a right of first offer in conjunction with a
sale of its leased premises separate and apart from the sale of the entire
Mortgaged Property.           (6)    Permitted Liens; Title Insurance   Church
Lane Shopping Center (Loan No. 16)   Sleepy’s, LLC, has a right of first refusal
to purchase the parcel on which its leased premises sits (and which is occupied
by two other tenants) in conjunction with the Mortgagor’s receipt of any bona
fide offer to purchase all or any portion of its premises at the Mortgaged
Property. Pursuant to an SNDA, the right of first refusal is subordinate to the
Mortgage Loan and does not extend to a foreclosure or deed in lieu of
foreclosure.           (13)  Actions Concerning Mortgage  Loan   Hammons Hotel
Portfolio (Loan No. 3)  



The related Mortgagors and borrower sponsor are defendants in a lawsuit brought
by JD Holdings, L.L.C. seeking clarification of its rights of first refusal and
right to cause certain borrowers and their affiliates to offer certain
properties, including the Mortgaged Properties for sale in connection with the
liquidation of the preferred interest owned by the John Q. Hammons Revocable
Trust in Atrium Hotels, L.P. (formerly known as the John Q. Hammons Hotels,
L.P.) as described in the exception to Representation and Warranty No. 6.

 

In addition, the borrower sponsor is defendant in a lawsuit brought by a lender
arising from a $275 million line of credit provided to the borrower sponsor by
such lender as to the breach of the borrower sponsor’s net worth covenant.
Approximately $110,000,000 has been drawn against such line of credit. 

          (16)   Insurance  

Hammons Hotel Portfolio (Loan No. 3)

 

Festival at Sawmill Centre (Loan No. 9)

 

DoubleTree Hotel Universal (Loan No. 12)

 

  All policies may be issued by a syndicate of insurers through which at least
75% of the coverage (if there are 4 or fewer members of the syndicate) or at
least 60% of the coverage (if there are 5 or more members of the syndicate) is
with insurers having ratings of at least “A” by S&P and “A2” by Moody’s (or, if
Moody’s does not rate such insurer, at least “A: VIII” by AM Best) (provided
that the first layers of coverage are from insurers rated at least “A” by S&P
and “A2” by Moody’s (or, if Moody’s does not rate such insurer, at least “A:
VIII” by AM Best), and all such insurers are required to have ratings of not
less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by AM Best).           (16)   Insurance   Denton
Center (Loan No. 6)   All policies may be issued by a syndicate of insurers
through which at least 75% of the coverage (if there are 4 or fewer members of
the syndicate) or at least 60% of the coverage (if there are 5 or more members
of the syndicate) is with insurers having ratings of at least “A” by S&P and
“A2” by Moody’s (or, if Moody’s does not rate such insurer, at least “A: IX” by
AM Best) (provided that the first layers of coverage are from insurers rated at
least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such insurer,
at least “A: IX” by AM Best), and all such insurers are required to have ratings
of not less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not
rate such insurer, at least “A: VIII” by AM Best).

 

C-1

 

 

Representation Number
on Annex E-1 

 

Mortgage Loan Name
and Number as
Identified on Annex A 

 

Description of Exception 

          (16)   Insurance  



Westlake Center (Loan No. 15)

 

Pfeiffer Woods (Loan No. 25)

 

  All policies may be issued by a syndicate of insurers through which at least
75% of the coverage (if there are 4 or fewer members of the syndicate) or at
least 60% of the coverage (if there are 5 or more members of the syndicate) is
with insurers having ratings of at least “A-” by S&P and “A3” by Moody’s (or, if
Moody’s does not rate such insurer, at least “A: VIII” by AM Best) (provided
that the first layers of coverage are from insurers rated at least “A-” by S&P
and “A3” by Moody’s (or, if Moody’s does not rate such insurer, at least “A:
VIII” by AM Best), and all such insurers are required to have ratings of not
less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by AM Best).           (16)   Insurance   Surprise
Crossing (Loan No. 38)   The Mortgagor may rely on the insurance provided by the
tenant doing business as O’Reilly Automotive for its leased premises so long as
such insurance is maintained in compliance with the terms of the applicable
lease and satisfies the other requirements set forth in the related Mortgage
Loan documents.           (24)   Local Law Compliance   Church Lane Shopping
Center (Loan No. 16)   The Mortgaged Property is currently deficient 28 parking
spaces. There is room to stripe an additional 99 parking spaces, and the Loan
Agreement requires the Mortgagor to do so if the local authorities require.    
      (24)   Local Law Compliance   Canterbury Apartments (Loan No. 36)   The
Mortgaged Property is legal non-conforming as to use. If the Mortgaged Property
was subject to a major casualty, it could not be re-built as a multifamily
project without Mortgagor obtaining a variance or conditional use permit.      
    (25)   Licenses and Permits   DoubleTree Hotel Universal (Loan No. 12)   As
of the origination date, the Mortgaged Property is operating with a temporary
liquor license. A permanent liquor license is expected to be issued six to eight
months after origination and application for the other licenses and permits have
been made, however the final licenses and permits remain outstanding.          
(26)   Recourse Obligations  



Westlake Center (Loan No. 15)

 

Pfeiffer Woods (Loan No. 25)

  The lender has agreed to waive the environmental indemnity and instead
required a lender environmental collateral protection and liability insurance
policy.           (26)   Recourse Obligations   Church Lane Shopping Center
(Loan No. 16)   The borrower sponsor is not liable for environmental matters.
The Mortgagor provided an environmental insurance policy at origination with a
term 36 months longer than the term of the Mortgage Loan.           (30)
 Due-on-Sale or Encumbrance   Hammons Hotel Portfolio (Loan No. 3)   The
Mortgage Loan documents permit the transfer of the related Mortgaged Properties
to JD Holdings, L.L.C. in connection with the exercise of its right to purchase
the Mortgaged Properties upon the redemption (or other disposition) of the
preferred interest of the John Q. Hammons Revocable Trust in Atrium Hotels, L.P.
(formerly known as the John Q. Hammons Hotels, L.P.), which redemption or
disposition is subject to litigation set forth in the exception to
Representation and Warranty No.13.           (31)   Single-Purpose Entity  
Hammons Hotel Portfolio (Loan No. 3)   The organizational documents for the
Mortgagors identified as JQH-Concord Development, LLC, JQH-Glendale, AZ
Development, LLC, Hammons of Huntsville, LLC and JQH-Murfreesboro Development,
LLC do not provide that such Mortgagor is a Single-Purpose Entity.          
(31)   Single-Purpose Entity   Festival at Sawmill Centre (Loan No. 9)   The
Mortgagor was not required to deliver a non-consolidation opinion at
origination.

 

C-2

 

 

Representation Number
on Annex E-1 

 

Mortgage Loan Name
and Number as
Identified on Annex A 

 

Description of Exception 

          (34)   Ground Leases   Hammons Hotel Portfolio (Loan No. 3)  



(a) Neither the Ground Lease for the Mortgaged Property in Glendale, AZ nor the
estoppel certificate obtained for the benefit of the Mortgagee at closing
includes an express consent to the encumbrance of the lessee’s interest.

 

(b), (h), (j) and (k) The Ground Lease for the Mortgaged Property in Glendale,
Arizona does not include the restrictions set forth in these representations.

 

(e) Neither the Ground Lease for the Mortgaged Property in Glendale, Arizona nor
the estoppel certificate obtained for the benefit of the Mortgagee at closing
includes an express consent to the assignment of the related Ground Lease to the
holder of the Mortgage Loan. Any such assignment is subject to the consent of
the lessor at the time of assignment.

 

(g) In regards to the Ground Lease for the Mortgaged Property in Glendale,
Arizona, the estoppel certificate entered for the benefit of lender entitles
lender to any notice delivered to the applicable Mortgagor under the Ground
Lease but does not include a limitation that no notice of default or termination
is effective against the lender unless such notice is given to the lender.

 

(l) The Ground Lease for the Mortgaged Property in Glendale, Arizona does not
include a right to a new lease.

          (34)   Ground Leases   Westlake Center (Loan No. 15)   The parking
lease at the Mortgaged Property could be regarded as a ground lease, and does
not satisfy the requirements set forth in the representations. The lease is a
short-term lease for additional parking spaces, expiring in August 2018, with a
single 5-year extension right. The loss of those spaces would not result in the
Mortgaged Property becoming an illegal nonconforming use. The leased parcel is
1.838 acres and includes 148 parking spaces.           (39)  Organization of
Mortgagor  



Festival at Sawmill Centre (Loan No. 9)

 

Canterbury Apartments (Loan No. 36) 

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.           (39)  Organization of Mortgagor  



Westlake Center (Loan No. 15)

 

Pfeiffer Woods (Loan No. 25)

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

  

C-3

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

[                              ] (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of October 1,
2015 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated October 5, 2015 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated October 16, 2015 (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”), relating to the offering of the Class A-1, Class A-2, Class A-3,
Class A-4, Class A-AB, Class X-A, Class X-B, Class A-S, Class B, Class PEZ,
Class C, Class D and Class X-D Certificates, nor the Offering Circular, dated
October 14, 2015 (the “Offering Circular”), relating to the offering of the
Class E, Class F, Class G and Class R Certificates, in the case of the
Prospectus, as of the date of the Prospectus Supplement or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any related Whole Loan (including, without
limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, or omitted or omits to state therein
a material fact relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates required to be stated therein
or necessary in order to make the

 



D-1

 

 



statements therein relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates, in the light of the
circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Other Pooling and Servicing
Agreement governing the servicing of a Non-Serviced Whole Loan, to the extent
that such description refers to any terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement, the Seller has assumed
that the description of such terms or provisions of or servicing arrangements
under the Pooling and Servicing Agreement contained in the Prospectus and the
Offering Circular (i) does not include an untrue statement of a material fact
and (ii) does not omit to state therein a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2

 

 

Certified this __ day of October, 2015.



          GOLDMAN SACHS MORTGAGE COMPANY           By:   ,     Authorized
Representative



 

D-3

 